Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/04/2022.
Claims 1-16 are pending, where claims 1 and 9 are independent.
The obviousness-type double patenting rejection set forth in the Non-Final Office Action mailed on 02/04/2022 is maintained since the Applicant has not submitted a Terminal Disclaimer. 
The specification objection has been withdrawn because the arguments and amended specification overcome the objections.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/25/2022 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive. 
a) As to pages 7-8, applicant argues Goldschhmidt/Alexander does not teach or suggest "detecting a stuck position of a first actuator in the terminal unit; receiving a command signal identifying a commanded capacity of the terminal unit; and controlling a second actuator in the terminal unit in response to the stuck position of the first actuator and the commanded capacity of the terminal unit" as recited in claim 1”.
Examiner respectfully disagrees because  Goldschhmidt ([0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor for detecting flow control obviously based on control unit orientation) and  Alexander ([0045-49] “HVAC actuator with inductive position sensing - be a damper actuator, a valve actuator, a fan actuator, a pump actuator, or any other type of actuator used in a HVAC system” [0095-99] “actuator 500 a damper actuator, a valve actuator, a fan actuator, a pump actuator, or any other type of actuator - a linear actuator e.g., a linear proportional actuator, a non-linear actuator, a spring return actuator, or a non-spring return actuator” [abstract] see Fig. 1-26, valve actuator as first actuator) in combination obviously teach the limitation "detecting a stuck position of a first actuator in the terminal unit.
Goldschhmidt [0023-36] “damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc.” [abstract] [0001-03] see Fig. 1-8, target position provides the commanded capacity) obviously teaches the limitation” receiving a command signal identifying a commanded capacity of the terminal unit”. 
and again (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, damper provides second actuator and controlled based on the fluid flow or pressure) also obviously teaches the limitation “controlling a second actuator in the terminal unit in response to the stuck position of the first actuator and the commanded capacity of the terminal unit”.
Thereby, in combination of the references obviously teach the argued limitations under 103 obviousness rejection. Therefore Applicant’s arguments are not persuasive. 

b) As to page 7, applicant further argues " the nonstatutory double patenting rejection is improper, as the claims in this application are not obvious over the claims in U.S. patent 11125453". 
Examiner respectfully disagrees because comparison table provides that the independent claim limitations of the application and the patents are obviousness type invention. The argued limitation “controlling a second actuator in the terminal unit in response to the stuck position of the first actuator and the commanded capacity of the terminal unit” of the application provides similar concept to the limitation “determining a range of terminal unit capacities over the range of drive signals, wherein the range of terminal unit capacities indicates a degree of heating or cooling including at least one of a measured temperature and measured airflow; and generating a model relating the range of terminal unit capacities to the range of drive signals; in an operational mode: receiving a command signal; accessing the model to determine a drive signal corresponding to the command signal” of the patent in scope includes plurality of actuator/commanded functions. Though, the elements of the claim limitations of the application and the patents are not literally same. But, the concept of both the application and patents are similar. Thereby, it is a non-statutory double patenting rejection and needs terminal disclaimer to overcome it. Therefore Applicant’s arguments are not persuasive. 
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Patent No. 10,670,292 and 11,125,453 (corresponding application No. 16/081362 and 16/083277) of the related applications has been allowed. There are plurality of co-pending related Applications and double patenting issue is proper. Therefore, the nonstatutory double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1-2 and 9-10 are rejected on the ground of nonstatutory double patenting over claims 1 and 10 of U.S. Patent No. 11,125, 453 (Appl. No. 16/083277 and Pub. No. 2019/0024921) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the U.S. Patent No. 11,125, 453 (Appl. No.  16/083277 and Pub. No. 2019/0024921 A1) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/087386 
US Patent No. 11,125, 453 (Appl. No.  16/083277 and Pub. No. 2019/0024921 A1)
Claim 1. A method for controlling a terminal unit in a climate control system, the method comprising: 
detecting a stuck position of a first actuator in the terminal unit; 
receiving a command signal identifying a commanded capacity of the terminal unit; and 
controlling a second actuator in the terminal unit in response to the stuck position of the first actuator and the commanded capacity of the terminal unit.

2. The method of claim 1 wherein: controlling the second actuator comprises: 
accessing an adaptive coordination map, the adaptive coordination map associating the commanded capacity of the terminal unit with a second actuator drive signal for the stuck position of the first actuator; and 
applying the second actuator drive signal to the second actuator.
1. A method for controlling an actuator of a terminal unit in a climate control system, the method comprising: 
in a calibration mode: 
applying a range of drive signals to the actuator; 
determining a range of terminal unit capacities over the range of drive signals, wherein the range of terminal unit capacities indicates a degree of heating or cooling including at least one of a measured temperature and measured airflow; and 
generating a model relating the range of terminal unit capacities to the range of drive signals;
in an operational mode: 
receiving a command signal; 
accessing the model to determine a drive signal corresponding to the command signal; and 
applying the drive signal to the actuator; 
in a verification mode: 
generating a range of command signals; 
accessing the model to determine drive signals corresponding to the command signals; 
applying the drive signals to the actuator; and verifying that the terminal unit capacities are within specification.
Claims 3-16 are obvious to the claims 1-11 of the U.S. Patent No. 11,125, 453 (Appl. No. 16/083277 and Pub. No. 2019/0024921 A1).


Claims 1-2 and 9-10 are rejected on the ground of nonstatutory double patenting over claims 1 and 10 of U.S. Patent application No. 16/083277 now under NOA (U.S. Patent Publication No. 2019/0024921 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because the concepts are similar (as for example the limitation “receiving a command signal identifying a commanded capacity; applying the second actuator drive signal to the second actuator” of the application is equivalent to the limitation “receiving a command signal; accessing the model to determine a drive signal corresponding to the command signal; and applying the drive signal to the actuator;” of the patent) in scope and they use the similar limitations and produce the same end result of controlling a terminal unit in a climate control system. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 10 of the patent to arrive at the claims 1-2 and 9-10 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP 804 and 1490 (VI) D:   
Claim Objections 
Claims 14-16 are objected to because of the following informalities:  
Claims 14-16 begin with the preamble “The method of claim 12 ---” in line 1 is improper, because the dependent claim “12” is a system claim.  But, the claims 14-16 are directly or indirectly dependent on system claims 9 and 12. Therefore the claims 14-16 should begin with the preamble “The terminal unit system of claim ---” in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Goldschhmidt, et al. (USPGPub NO. 2014/0277773 A1) in view of Alexander, et al. (USPGPub No. 2017/0146256 A1). 
As to claims 1 and 9, Goldschhmidt discloses (Currently Amended) A method for controlling a terminal unit in a climate control system (Goldschhmidt [abstract] “control signal instructs the damper to move into a target position or to achieve a target flow rate through the flow control unit” see Fig. 1-8), the method comprising: 
detecting a stuck position of [a first actuator in] the terminal unit (Goldschhmidt [0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor for detecting flow control obviously based on control unit orientation); 
receiving a command signal identifying a commanded capacity of the terminal unit (Goldschhmidt [0023-36] “damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc.” [abstract] [0001-03] see Fig. 1-8, target position provides the commanded capacity); and 
controlling a second actuator in the terminal unit in response to the stuck position of the first actuator and the commanded capacity of the terminal unit (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, damper provides second actuator and controlled based on the fluid flow or pressure).
But, Goldschhmidt does not explicitly teach a first actuator.
However, Alexander discloses a first actuator (Alexander [0045-49] “HVAC actuator with inductive position sensing - be a damper actuator, a valve actuator, a fan actuator, a pump actuator, or any other type of actuator used in a HVAC system” [0095-99] “actuator 500 a damper actuator, a valve actuator, a fan actuator, a pump actuator, or any other type of actuator - a linear actuator e.g., a linear proportional actuator, a non-linear actuator, a spring return actuator, or a non-spring return actuator” [abstract] see Fig. 1-26, valve actuator as first actuator). 
Goldschhmidt and Alexander are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic HVAC system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities first actuator, as taught by Goldschhmidt, and incorporating toolpath zzzz station computing, as taught by Alexander.  

As to claims 2 and 10, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1 wherein: 
controlling the second actuator comprises: accessing an adaptive coordination map, the adaptive coordination map associating the commanded capacity of the terminal unit with a second actuator drive signal for the stuck position of the first actuator (Alexander [0045-49] “valve actuator - includes a controller - receives a signal from the inductive sensor indicating an observed inductance of the portion of the conductive target aligned - controller uses a stored relationship between the observed inductance and a position of the drive device to determine the position of the drive device based on the observed inductance” [0127-132] “controller 528 map observed inductance to actuator position using a mapping function, table, or any other type of stored relationship between inductance and actuator position - use the actuator position in conjunction with a position setpoint to determine an appropriate control signal for the motor”  [abstract] see Fig. 1-26, stored relationship of mapping function, table or other type provides the adaptive coordination map); and 
applying the second actuator drive signal to the second actuator (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, damper provides second actuator and controlled based on the control signal as drive signal).

As to claims 3 and 11, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1 wherein: 
controlling the second actuator comprises: computing a second actuator drive signal in response to the commanded capacity of the terminal unit and the stuck position of the first actuator (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, diagnostics of damper performance and instruction provides the actuator signal for the damper based on the valve position/capacity); and 
applying the second actuator drive signal to the second actuator (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, damper provides second actuator and controlled based on the control signal as drive signal).

As to claims 4 and 12, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1 wherein: 
the detecting the stuck position of the first actuator in the terminal unit includes providing a range of drive signals to the first actuator (Goldschhmidt [0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor for detecting flow control obviously based on control unit orientation and target position provides the range of drive signal); and 
determining that the first actuator responds to the range of drive signals (Goldschhmidt [0023-36] “ damper 102 receive a control signal from controller 106 - instruct damper 102 to move into a target position e.g., a completely open position, a completely closed position, a 25% open position, a 62% open position, etc. - damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104” [abstract] [0001-03] see Fig. 1-8, plurality of target position of damper based on the valve opening provides range on the control signal as drive signal).

As to claims 5 and 13, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 4 wherein: 
determining that the first actuator responds to the range of drive signals includes sensing movement of the first actuator (Goldschhmidt [0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor determine flow control based on control unit orientation and plurality of target position of damper based on the valve opening provides range on the control signal as drive signal).

As to claims 6 and 14, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 4 wherein: 
determining that the first actuator responds to the range of drive signals includes sensing fluid flow or temperature in the terminal unit (Goldschhmidt [0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor determine flow control based on control unit position provides range on the control signal as drive signal).

As to claims 7 and 15, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 4 wherein: 
determining that the first actuator responds to the range of drive signals includes determining an output capacity of the terminal unit (Goldschhmidt [0023-36] “damper performance diagnostics using only differential pressure as a measured variable - at a local controller level e.g., a controller for a specific flow control unit, a field controller - flow control unit 100 include a pressure sensor 104 - a differential pressure sensor configured to obtain one or more pressure measurements - using any pressure sensing technique” [abstract] [0001-03] see Fig. 1-8, differential pressure sensor determine flow control based on control unit orientation provides range on the control signal as drive signal obviously includes the capacity).

As to claims 8 and 16, the combination of Goldschhmidt and Alexander disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 7 wherein: 
determining the output capacity of the terminal unit includes sensing discharge air temperature of the terminal unit (Alexander [0045-54] “controller uses a stored relationship between the observed inductance and a position of the drive device to determine the position of the drive device - provide return air from building 10 to AHU 106 via air return ducts 114 - include a separate VAV unit 116 on each floor or zone - include dampers or other flow control elements operated to control an amount of the supply airflow - include various sensors e.g., temperature sensors, pressure sensors, etc. configured to measure attributes - adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone” [0127-132] “controller 528 map observed inductance to actuator position using a mapping function, table, or any other type of stored relationship between inductance and actuator position - use the actuator position in conjunction with a position setpoint to determine an appropriate control signal for the motor”  [abstract] see Fig. 1-26, stored relationship of mapping function, table or other type provides the capacity and temperature sensor provides discharge temperature).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kramer, et al. USPGPub No. 2013/0308674 A1 discloses a system to monitor pneumatic control devices to control devices for controlling, monitoring, and diagnosing pneumatic devices.
Butler, et al. USPGPub No. 2007/0012052 A1 discloses a method for interactively controlling an HVAC system integrated to individual controllers for interactively controlling various components in the HVAC system. 
Shah, et al. USP No. 6,981,383 B2 discloses a method for controlling an HVAC system includes multiple zones having a damper and determine the operating condition of the damper from a remote location. 
Federspiel, et al. USPG No. 8,688,243 B2 discloses a method for controlling a variable-speed fan of an environmental maintenance module and controls temperatures of a plurality of zones of a building.
Kates, USPGPyb No. 2007/0119958 A1 discloses a method for directing heating and cooling air from an air handler to various zones in a home or commercial structure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119